PER CURIAM:
Anthony Andrews appeals the district court’s orders denying relief on his Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), action and his motions for reconsideration pursuant to Fed.R.Civ.P. 59(e) and 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Andrews v. Moore, No. CA-04-174 (E.D.N.C. Apr. 27, 2005 & June 28, 2005). We deny the motions for abeyance and motion to recuse. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.